




UNION BANK
ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT


THIS ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT (“Agreement”) is made and
entered into this 7th day of April, 2015, by and between Union Bank (“Bank”), a
bank located at 20 Lower Main Street Morrisville, VT 05661, and David S.
Silverman (“Executive”). The purpose of this Agreement is to retain and reward
the Executive, by dividing the death proceeds of certain life insurance policies
which are owned by the Bank on the life of the Executive with the designated
beneficiary of the Executive. The Bank will pay the life insurance premiums from
its general assets.


Article 1
Definitions


Whenever used in this Agreement, the following terms shall have the meanings
specified:


1.1
“Bank’s Interest” means the benefit set forth in Section 2.1.



1.2
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.



1.3
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.



1.4
“Board” means the Board of Directors of the Bank as from time to time
constituted.



1.5
“Effective Date” means April 7, 2015.

  
1.6
“Executive’s Interest” means the benefit set forth in Section 2.2.



1.7
“Insured” means the individual Executive whose life is insured.



1.8
“Insurer” means the insurance company issuing the Policy on the life of the
Executive.



1.9
“Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.

 
1.10
“Plan Administrator” has the meaning specified in Section 12.1.



1.11
“Policy” or “Policies” means the individual insurance policy or policies adopted
by the Bank for purposes of insuring the Executive’s life under this Agreement.



1.12
“Termination of Employment” means the termination of the Executive’s service
with the Bank for any reason other than (i) death or (ii) leave of absence
approved by the Bank.







--------------------------------------------------------------------------------








Article 2
Policy Ownership and Interests


2.1
Bank’s Interest. The Bank shall own the Policy and shall have the right to
exercise all incidents of ownership, except as limited herein. The Bank shall be
the beneficiary of the remaining death proceeds of the Policy after the
Executive’s Interest is determined according to Section 2.2 below.



2.2
Executive’s Interest. Upon the Executive’s death while employed by the Bank, the
Executive’s Beneficiary shall be entitled to an amount from the Net Death
Proceeds equal to the lesser of (i) five hundred thousand and 00/100th dollars
($500,000.00) or (ii) the amount of the Net Death Proceeds. The Executive, or
the Executive’s assignee, shall have the right to designate the Beneficiary, and
to change such designation, pursuant to the terms of this Agreement. The
Executive shall also have the right to elect and change settlement options with
respect to the Executive’s Interest by providing written notice to the Bank and
the Insurer. Upon the Executive’s Termination of Employment, as defined in
Section 1.12, this Agreement shall automatically terminate and no benefit shall
be due hereunder.



2.3
Bank has no Obligation to Pay. Death proceeds payable under this Agreement shall
be paid solely by the Insurer from the proceeds of any Policy on the life of the
Insured. In no event shall the Bank be obligated to pay a death benefit under
this Agreement from its general funds. Should an Insurer refuse or be unable to
pay death proceeds endorsed to Insured under the express terms of this
Agreement, or should the Bank cancel the Policy for any reason, Executive’s
Beneficiary shall not be entitled to a death benefit.



Article 3
Forfeiture of Benefit


3.1
Forfeiture of Benefit. Notwithstanding anything to the contrary herein, the
Executive will forfeit the benefit described in Section 2.2 if:



(a)
Any provision of Article 6 applies;

(b)
The Executive provides written notice to the Bank declining further
participation in this Agreement; or

(c)
Upon the Executive’s Termination of Employment.



Article 4
Comparable Coverage


4.1
Offer to Purchase. If the Bank discontinues a Policy while the Executive is
employed by the Bank at the date of discontinuance, the Bank shall give the
Executive at least thirty (30) days to purchase such Policy. The purchase price
shall be the fair market value of the Policy, as determined under Treasury Reg.
§1.61-22(g)(2) or any subsequent applicable authority.









--------------------------------------------------------------------------------






Article 5
Premiums and Imputed Income


5.1
Premium Payment. The Bank shall pay all premiums due on all Policies.



5.2
Economic Benefit. The Bank shall determine the economic benefit attributable to
the Executive based on the life insurance premium factor for the Executive’s age
multiplied by the aggregate death benefit payable to the Beneficiary. The “life
insurance premium factor” is the minimum factor applicable under guidance
published pursuant to Treasury Reg. § 1.61-22(d)(3)(ii) or any subsequent
authority. Alternatively, the “life insurance premium factor” may be determined
by the annual renewable term (ART) rates published by the insurer.



5.3
Imputed Income. The Bank shall impute the economic benefit to the Executive on
an annual basis, by adding the economic benefit to the Executive’s W-2.



Article 6
General Limitations


6.1
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Executive’s rights in the Agreement shall terminate if the Executive is subject
to a final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act (“FDIA”).



6.2
Suicide or Misstatement. No benefits shall be payable if the Executive commits
suicide during the Policy exclusion period, or if the insurance company denies
coverage (i) for material misstatements of fact made by the Executive on any
application for life insurance purchased by the Bank, or (ii) for any other
reason; provided, however that the Bank shall evaluate the reason for the
denial, and upon advice of legal counsel and in its sole discretion, consider
judicially challenging any denial.



Article 7
Beneficiaries


7.1
Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary (ies) to receive any benefits payable under the Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
Agreement of the Bank in which the Executive participates.



7.2
Beneficiary Designation; Change. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Bank or its designated agent. The Executive’s beneficiary designation shall
be deemed automatically revoked if the Executive names a spouse as Beneficiary
and the marriage is subsequently dissolved, or a civil union partner as
Beneficiary and the civil union partnership is







--------------------------------------------------------------------------------






subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Bank’s rules and procedures, as in effect
from time to time. Upon the acceptance by the Bank of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
cancelled. The Bank shall be entitled to rely on the last Beneficiary
Designation Form filed by the Executive and accepted by the Bank prior to the
Executive’s death.


7.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Bank or
its designated agent.



7.4
No Beneficiary Designation. If the Executive dies without a valid designation of
beneficiary, or if all designated Beneficiaries predecease the Executive, then
the Executive’s surviving spouse or civil union partner shall be the designated
Beneficiary. If the Executive has no surviving spouse or civil union partner,
the benefits shall be made payable to the personal representative of the
Executive’s estate.



7.5
Facility of Payment. If the Bank determines in its discretion that a benefit is
to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Bank may
direct payment of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Bank may require proof of incompetence, minority or guardianship as
it may deem appropriate prior to distribution of the benefit. Any payment of a
benefit shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.



Article 8
Assignment


The Executive may irrevocably assign without consideration all of the
Executive’s Interest in this Agreement to any person, entity, or trust for
estate planning purposes. In the event the Executive shall transfer all of the
Executive’s Interest, then all of the Executive's Interest in this Agreement
shall be vested in the Executive’s transferee, who shall be substituted as a
party hereunder, and the Executive shall have no further interest in this
Agreement. Notwithstanding any assignment made by the Executive under this
Article 8, for the purpose of determining benefits payable under this Agreement,
Executive’s employment status shall continue to control the terms of any vesting
and/or forfeiture of benefits.


Article 9
Insurer
 
The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the






--------------------------------------------------------------------------------






right to rely on the Bank’s representations and instructions with regard to any
definitions, interpretations or Policy interests as specified under this
Agreement.


Article 10
Claims and Review Procedure


10.1
Claims Procedure. The Executive or Beneficiary (“Claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:



10.1.1
Initiation – Written Claim. The Claimant initiates a claim by submitting to the
Bank a written claim for the benefits. If such a claim relates to the contents
of a notice received by the Claimant, the claim must be made within sixty (60)
days after such notice was received by the Claimant. All other claims must be
made within one hundred eighty (180) days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.



10.1.2
Timing of Bank Response. The Bank shall respond to such Claimant within ninety
(90) days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional ninety (90) days by notifying the
Claimant in writing, prior to the end of the initial ninety (90) day period that
an additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Bank expects to render its
decision.



10.1.3
Notice of Decision. If the Bank denies part or the entire claim, the Bank shall
notify the Claimant in writing of such denial. The Bank shall write the
notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:



(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

(c)
A description of any additional information or material necessary for the
Claimant to perfect the claim and an explanation of why it is needed; and

(d)
An explanation of the Agreement’s review procedures in Section 10.2 and the time
limits applicable to such procedures.



10.2
Review Procedure. If the Bank denies part or the entire claim, the Claimant
shall have the opportunity for a full and fair review by the Bank of the denial,
as follows:



10.2.1
Initiation – Written Request. To initiate the review, the Claimant, within sixty
(60) days after receiving the Bank’s notice of denial, must file with the Bank a
written request for review.









--------------------------------------------------------------------------------






10.2.2
Additional Submissions – Information Access. The Claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Bank shall also provide the Claimant, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim for benefits.



10.2.3
Considerations on Review. In considering the review, the Bank shall take into
account all materials and information the Claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.



10.2.4
Timing of Bank’s Response. The Bank shall respond in writing to such Claimant
within sixty (60) days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional sixty (60) days
by notifying the Claimant in writing, prior to the end of the initial sixty (60)
day period that an additional period is required. The notice of extension must
set forth the special circumstances and the date by which the Bank expects to
render its decision.



10.2.5
Notice of Decision. The Bank shall notify the Claimant in writing of its
decision on review. The Bank shall write the notification in a manner calculated
to be understood by the Claimant. The notification shall set forth:



(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of the Agreement on which the denial is
based; and

(c)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits.



10.2.6
Binding Effect of Decision. The Bank’s determination will be final and binding
on the Executive and the Beneficiary.



Article 11
Amendments and Termination


Notwithstanding anything to the contrary herein, the Bank may amend or terminate
this Agreement at any time, or may amend or terminate the Executive’s rights
under the Agreement at any time prior to the Executive’s death, by providing
written notice of such to the Executive. In the event that the Bank decides to
maintain the Policy after termination of the Agreement, the Bank shall be the
direct beneficiary of the entire death proceeds of the Policy.










--------------------------------------------------------------------------------






Article 12
Administration

12.1
Plan Administrator. This Agreement shall be administered by a Plan Administrator
which shall consist of the Board or such committee or persons as the Board may
choose. The Plan Administrator shall also have the discretion and authority to
(i) make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Agreement and (ii) decide or resolve any and all
questions including interpretations of this Agreement, as may arise in
connection with this Agreement.



12.2
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



12.3
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.



12.4
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless any
party contracted for the purposes of assisting the Plan Administrator in
performing its duties under this Agreement against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by such
contracted party.



12.5
Information. To enable any party contracted for the purposes of assisting the
Plan Administrator in performing its duties under this Agreement to perform its
functions, the Bank shall supply full and timely information to such contracted
party on all matters relating to the Base Salary of the Executive, the date and
circumstances of the retirement, Disability, death or termination of the
Executive, and such other pertinent information as such contracted party may
reasonably require.



Article 13
Miscellaneous


13.1
Binding Effect. This Agreement shall bind the Executive and the Bank, their
respective beneficiaries, survivors, executors, administrators and transferees
and any Beneficiary.



13.2
No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive or
employee of the Bank or any affiliate of the Bank, nor does it interfere with
the Bank's right to discharge the Executive. It also does not require the
Executive to remain an Executive nor interfere with the Executive's right to
terminate employment at any time.









--------------------------------------------------------------------------------






13.3
Applicable Law. The Agreement and all rights hereunder shall be governed by and
construed according to the laws of the state where the principal offices of the
Bank reside, except to the extent preempted by the laws of the United States of
America.



13.4
Reorganization. The Bank shall not merge or consolidate into or with another
company, or reorganize, or sell substantially all of its assets to another
company, firm or person unless such succeeding or continuing company, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.



13.5
Notice. Any notice or filing required or permitted to be given to the Bank under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

 
David S. Silverman, President
 
 
20 Lower Main Street
 
 
Morrisville, VT 05661
 
 
or
 
 
PO Box 667
 
 
Morrisville, VT 05661
 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Executive under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the Executive.


13.6
Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Bank and the
Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.





Signature Page to Immediately Follow






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.


EXECUTIVE:
 
 
Union Bank:
 
 
 
 
 
 
 
 
By:
/s/ David S. Silverman
 
By:
/s/ Jeffrey G. Coslett
 
(Signature #1 - Insured)
 
 
 
(Signature #2 - Bank Officer Other Than Insured)
 
 
 
 
 
 
 
 
David S. Silverman
 
 
Jeffrey G. Coslett
 
(Printed)
 
 
 
(Printed)
 
 
 
 
 
 
 
 
Title:
President & CEO
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 





